DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites “into contact with the cutting tool and/or a to-be-processed portion of the workpiece material”.  It is not clear how the two components differ from each other.  It appears that each phrase on either side of the “and/or” recitation state the exact same thing except in reverse positions. Appropriate clarification required.
Claim 2 recites “close contact” - the metes and bounds of “close contact” is not clearly delineated. Specifically, it is not clear what “close contact” is and when something is in close contact as opposed to not close contact. Furthermore, the Claim continues to recite “closely contacting in advance the cut-assisting lubricant with 
Claims 6, 8, 10-11 recite “a high molecular weight compound” and “a medium molecular weight compound”.  The metes and bounds of what qualifies for a high molecular weight compound and a medium molecular weight compound are not clearly delineated.  Specifically, it is not clear what is considered high weight or medium weight such that it qualifies as the recited compound.  Appropriate correction required.
Claim 7 recites “a flake shape” in Line 2. The metes and bounds of a shape of a flake are not clearly delineated. It is not clear what type of flake is being referenced. Moreover, a flake shape does not provide clarity to the claimed feature because there are different type of flake shapes. Appropriate correction required.
Claim 9 recites “an ether compound of polyalkylene glycol”, but recites “polyalkylene glycol compound” in Line 5. It is not clear how these limitations differ because polyalkylene glycol compounds are ethers. Appropriate clarification required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Take Morio et al., Japanese Publication No. 2008-222762 (hereinafter referred to as Take).    
Regarding claims 1-3, 6-13 and 17, Take teaches entry sheet for drilling comprising a resin composition having a carbon powder in mixture with a water-soluble resin and water-soluble lubricant (see Abstract).  The high-molecular weight compound resin has an average molecular weight of from 10,000-200,000 and is present in amounts of from 20 to 90% by weight of the mixture, the water-soluble lubricant is present in amounts of from 10 to 80% by weight of the mixture, and wherein 5 to 150 parts by weight of carbon powder is added to 100 parts by weight of the mixture (Para. [0008]).  The sheet being coated with the lubricant is metallic such as an aluminum sheet (Para. [0015]).  
In Example 2, the composition comprises 50 parts by weight of polyethylene glycols having average molecular weight of 110,000 and 50 parts by weight of polyoxyethylene monostearate of weight average molecular weight of 1000 and 30 to 60 parts by weight of scaly graphite, thus providing the high molecular weight, medium molecular weight and carbon compound of the claim, respectively.  
Take further discloses a lubricant for use in drilling which is a machining process as previously stated and the lubricant material which is a sheet of 100 micrometer (0.1 mm) thick (Para. [0018], see Example 1]).  Thickness of the sheets are generally from 50 to 300 microns (i.e., up to 0.3 mm) and the entry sheet is made of aluminum (Para. [0015], see Example 2).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Take in view of Ohlendorf, US Patent Application Publication No. 2015/0298355 (hereinafter referred to as Ohlendorf).  
Regarding claims 4-5, Take discloses all the limitations discussed above but do not explicitly disclose the circular saw as recited in claims 4-5.    
Ohlendorf discloses a power tool for processing a workpiece, including a processing tool, such as, a circular saw that can be rotated in a rotational direction around an axis of rotation by a drive, a protective hood that surrounds the processing tool, at least partially, and a spraying device with a first spray nozzle which is arranged on a side of the processing tool that exits the workpiece (see Abstract and Para. [0002]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the circular saw of Ohlendorf as the processing tool of Take as it is a simple substitution of one element for another in order to obtain predictable results.  

Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Take in view of Selwood et al., US Patent No. 5,026,612 (hereinafter referred to as Selwood).
Regarding claim 14, Take discloses all the limitations discussed above but do not explicitly disclose the adhesive layer comprising an acrylic-based resin.  
Selwood discloses a process for forming a structure of aluminum components comprises pre-treating aluminum sheet to produce an inorganic non-metallic surface coating thereon, forming the pre-treated sheet to produce components of desired shape and applying adhesive to the components and securing them together by means of the .  

Claim Rejections - 35 USC § 103
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Take in view of Umehara et al., US Patent No. 2016/0045961 (hereinafter referred to as Umehara).  
Regarding claims 15-16, Take discloses all the limitations discussed above but do not explicitly disclose the workpiece material being a carbon fiber reinforced plastic as recited in claims 15-16.   
Umehara discloses an entry sheet of the present invention is used in cutting a fiber reinforced composite material and/or a metal.  Moreover, in a cutting method of the present invention, cutting of a fiber reinforced composite material and/or a metal is performed using the entry sheet. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the workpiece material of Umehara in the cutting composition of Take as it is a simple substitution of one element for another in order to obtain predictable results.  

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
12.       Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 10/384,322. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '322 patent discloses the same limitations as the instant claims and would have been obvious in light of the disclosures to Take, Ohlendorf, Selwood and Umehara discussed above which are incorporated herein by reference.    

Double Patenting II
13.       Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10/518,341. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '341 patent discloses the same limitations as the instant claims and would have been obvious in light of the disclosures to Take, Ohlendorf, Selwood and Umehara discussed above which are incorporated herein by reference.    

Double Patenting III
14.       Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Application No. 16/349,466. 
The co-pending '466 application discloses the same limitations as the instant claims and would have been obvious in light of the disclosures to Take, Ohlendorf, Selwood and Umehara discussed above which are incorporated herein by reference.    

Double Patenting IV
15.       Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-10 of Application No. 15/756,899. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '899 application discloses the same limitations as the instant claims and would have been obvious in light of the disclosures to Take, Ohlendorf, Selwood and Umehara discussed above which are incorporated herein by reference.    

Double Patenting V
16.       Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Application No. 16/613,681. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '681 application discloses the same limitations as the instant claims and would have been obvious in light of the disclosures to Take, Ohlendorf, Selwood and Umehara discussed above which are incorporated herein by reference.    

Conclusion
17.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771